Citation Nr: 1300980	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to Hepatitis C.

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Board notes that the VA examiner in June 2009 indicated the Veteran's hearing affected his occupation.  See June 2009 VA examination.  Therefore, the Board finds that the evidence raises a claim for a TDIU rating and, as such, it has been included on the title page of this decision.  

The issue of entitlement to service connection for a urology disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2009 statement.  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for Hepatitis C, entitlement to service connection for hypertension, and entitlement to service connection for an acquired psychiatric disorder, to include depression.

The Board finds that further development is necessary.  VA has a duty to assist a claimant in obtaining evidence, including the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board notes that the Veteran has diagnoses of depression, hypertension, and Hepatitis C.  See Active Problem List, March 2009.  The Veteran asserts that his Hepatitis C is due to a surgery he underwent during service.  Service treatment records indicate the Veteran did have surgery in August 1974.  He also states that his depression is a result of his Hepatitis C.  See July 2012 BVA Hearing Transcript, page 18.  Additionally, the Veteran asserts that his hypertension is a result of stress during the service.  Id. at page 7. 

The duty to assist has not been met.  The Veteran has not yet been afforded VA examinations for any of his claimed disorders.  As a result, no medical opinions have been obtained regarding the nature and etiology of the claimed disorders.  A remand is necessary to afford the Veteran VA examinations and to obtain medical opinions.

The Veteran is also seeking entitlement to an initial compensable rating for service-connected bilateral hearing loss.  The most recent VA examination for the Veteran's service-connected hearing loss was in June 2009.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is more than two years old.  Therefore, a new VA examination is required to assess the current levels of severity of the Veteran's service-connected hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as noted previously, in Rice, supra, the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when the record raises such claim.  The evidence indicates that the Veteran's hearing loss affects his employment.  See June 2009 VA examination.  The Board finds that the evidence raises a claim for a TDIU rating; however, the Board cannot adjudicate this issue in the first instance.  Upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA) compliant notice as to a TDIU rating, obtaining all outstanding treatment records pertaining to his service-connected disabilities, and obtaining an opinion regarding the effect his service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.

2.  Request that the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment of the performance of his job.  

Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

3.  Obtain all updated VA and private treatment records.

4.  Afford the Veteran a VA examination for Hepatitis C.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  

The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's Hepatitis C is causally or etiologically related to service.  The examiner should address the Veteran' contention that his Hepatitis C is due to a surgery during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  

In particular, review the lay statements as they relate to the development of his Hepatitis C and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

5.  Afford the Veteran a VA examination for hypertension.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  

The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is causally or etiologically related to service.  

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  

In particular, review the lay statements as they relate to the development of his hypertension and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

6.  Afford the Veteran a VA examination for an acquired psychiatric disorder.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All current psychiatric disorders should be diagnosed.

For each disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the psychiatric disorder is causally or etiologically related to service, OR is proximately due to aggravated by his bilateral hearing loss, hypertension, or Hepatitis C.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  

In particular, review the lay statements as they relate to the development of his psychiatric disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

7.  Afford the Veteran a VA examination to determine the severity of his service-connected bilateral hearing loss.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All pertinent symptomatology and findings should be reported in detail.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, including specifically the effect of the Veteran's hearing loss on his employability and civilian occupation.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


